IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-41265
                        Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

SAUL VASQUEZ-VILLEGAS, also known as
Javier Gonzalez-Rodriguez,

                                          Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. B-99-CR-257-1
                       --------------------
                          August 22, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     The Assistant Federal Public Defenders (AFPDs) appointed to

represent Saul Vasquez-Villegas have filed a motion to withdraw

from representation of Vasquez and a brief as required by Anders

v. California, 386 U.S. 738 (1967). Vasquez has not responded to

the AFPDs’ motion.   Our independent review of the brief and the

record discloses no nonfrivolous issue.   Accordingly, the AFPDs’

motion to withdraw is GRANTED; the AFPDs are excused from further

responsibilities herein and the APPEAL IS DISMISSED.    See 5TH CIR.

R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.